EXHIBIT 10.11

 

IDEXX LABORATORIES, INC.

 

AMENDED AND RESTATED AGREEMENT

 



           This Agreement, dated as of October 17, 2001, amends and restates in
its entirety the Agreement dated as of August 26, 1999 between IDEXX
Laboratories, Inc. ("IDEXX") and David E. Shaw ("Shaw") regarding Shaw's
reappointment as Chief Executive Officer of IDEXX, and the planned recruitment
and appointment of a person to succeed Shaw as such Chief Executive Officer. In
consideration of Shaw's willingness to serve as Chief Executive Officer pending
the identification and appointment of a successor (the "Succession"), and to
serve as Executive Chairman for a period of time after the Succession, and for
other good and valuable consideration, the parties agree as follows:

   

1.

From the date hereof until the earlier of the date of the Succession or June 30,
2002 (the

 

"CEO Term"), Shaw agrees to serve, and IDEXX agrees to retain Shaw, as Chief

 

Executive Officer, unless Shaw resigns prior to expiration of the CEO Term.
During the

 

CEO Term, Shaw will perform responsibilities consistent with his position as
Chief

 

Executive Officer and will assist in the recruitment of a successor.

   

2.

If and as long as requested by the Board of Directors, for the period from the
end of the

 

CEO Term to up to two years thereafter (such period, the "Executive Chairman
Term"

 

and together with the CEO Term, the "Term"), Shaw agrees to serve as a part-time

 

employee of IDEXX with the title of "Executive Chairman." During the Executive

 

Chairman Term, Shaw will perform part-time responsibilities consistent with his

 

position as Executive Chairman, as mutually agreed with the Board of Directors.
It is

 

expected that such responsibilities will be primarily in the areas of strategy
and

 

acquisitions.

   

3.

Shaw's annual base salary during the CEO Term shall initially be $500,000, and
will be

 

subject to change during the CEO Term by mutual agreement. Eligibility for cash

 

bonuses or stock option grants will be at the discretion of IDEXX's Board of
Directors

 

but consistent with senior officer guidelines. In consideration for Shaw's
extended

 

service to the Company since its inception and his willingness to assist with
the

 

succession, during the two-year period following the end of the CEO Term,
regardless

 

whether Shaw is requested to serve as Executive Chairman, IDEXX shall pay to
Shaw

 

an annual sum of $500,000, payable in equal bi-weekly installments, provided
that

 

payments under this sentence shall cease if and when Shaw is entitled to any
payment

 

under the Employment Agreement dated April 25, 1997 between Shaw and IDEXX (the

 

"Employment Agreement") as a result of a Change of Control (as defined therein).

   

4.

During both the CEO Term and Executive Chairman Term, Shaw will participate on
the

 

same basis and at the same level that he currently participates in IDEXX health

 

insurance and other benefit programs, including the availability of on-site and
off-site

 

administrative support and office facilities.

        Page 1  

5.

All of Shaw's options to purchase shares of IDEXX common stock shall become
vested

 

and exercisable in full upon the last day of the Term, unless he voluntarily
resigns prior

 

to the end of the Term.

   

6.

The Employment Agreement will remain in effect and, in the event of any conflict
or

 

inconsistency between this Agreement and such Employment Agreement, this

 

Agreement shall control. For purposes of the Employment Agreement, from and
after

 

the end of the CEO Term: (a) the Employment Period shall be deemed to end upon

 

expiration of the Executive Chairman Term, (b) the responsibilities of Shaw
shall be as

 

set forth in this Agreement rather than Section 4 of the Employment Agreement,
and (c)

 

Shaw's "Annual Base Salary" for purposes of Section 6(a)(i)(B) of the Employment

 

Agreement shall mean Shaw's annual base salary as of the end of the CEO Term.

   

Agreed to as of October 17, 2001.

 

IDEXX Laboratories, Inc.:

   

By: /s/ James, L. Moody, Jr._________

By: /s/ David E. Shaw__________

      James L. Moody, Jr., Chairman

      David E. Shaw

      Compensation Committee

 

Page 2